Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. The terminal disclaimer filed on 05 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,683,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
B. The prior art of Thol et al (Journal of Clinical Oncology. 13 June 2011. 29(21): 2889-2896; cited in the IDS) teaches a method comprising the steps of sequencing at least a portion of the DNMTS3A gene in blood cell samples of human subjects having AML; and identifying from said sequencing missense mutations in the DNMT3A gene (see, e.g., p. 2890). Thol teaches that 90 mutations were detected in the DNMT3A gene, with 82 being missense mutations, 7 frameshift mutations and 1 nonsense mutation (p. 2890, col. 2). The DNMT3A R882 mutation occurred the most frequently leading to a change from arginine to histidine, cysteine or serine (p. 2890, col. 2). As shown in Figure S1, the DNMT3A mutations detected include a F732fs mutation. The F732fs frameshift mutation, which is caused by a deletion of a nucleotide that encodes for the amino acid at position 732 of the DNMTS3A protein, is distinct from the presently claimed F732C missense mutation caused by a nucleotide substitution in the codon encoding for amino acid position 732.
The prior art of Hou et al. (Blood. January 2012; cited in the Office action of 11/19/21) teaches a method for detecting DNMT3A mutations in samples from patients having the hematological malignancy of AML comprising performing PCR and sequencing nucleic acids in bone marrow samples (p. 560). Hou detected the presence of the G543C and Y735 DNMT3A missense mutation in samples from AML patients (p. 560, col. 2). It is stated that “the 7 missense mutations (C586W, P896L, G543C, Y735C, A644T, G699D, and G707D) that were found in 6 patients but had uncertain biologic significance (because they were not reported previously and could not be verified because of lack of matched BM samples at CR)” (p. 560, co. 2).
The prior art of Jaiswal (NEJM. 2014; cited in the Office action of 11/19/21) teaches methods comprising obtaining a blood sample from a human subject, sequencing DNMT3A nucleic acids in the blood sample, and detecting the presence of the missense mutation G543C in the DNMT3A nucleic acids. Jaiswal reported that the somatic mutations detected therein that lead to clonal outgrowth of hematopoietic cells were frequent in the general population and that 10% of individuals over the age of 70 carried these lesions.
However, the prior art does not teach or suggest the presently claimed methods comprising detecting the presence of one of the DNMT3A missense mutations of G543C, F732C, Y735C, R749C, F751C, W753C, or L889C in one or more hematopoietic stem cells (HSCs) of a human subject and reducing the incidence of HSCs comprising said mutations in the subject and administering to the subject HSCs in which the mutations are absent (claims 51-54, 56-62, 64 and 65), and does not teach or suggest methods comprising obtaining a sample comprising hematopoietic cells from a human subject, sequencing DNMT3A nucleic acids from one or more of the hematopoietic cells, detecting the absence of the DNMT3A missense mutations of G543C, F732C, Y735C, R749C, F751C, W753C, and L889C in the sequenced DNMT3A nucleic acids, and collecting the remaining hematopoietic cells in the sample for transplantation (claims 66-70).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634